Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 7 November 2018.	
2.	Claims 1-5 and 11-23 are currently pending and claims 1, 11 and 16 are independent claims. 

				         Preliminary Amendment 

3.	Pre-amendment to the claim s and Specification has been noted by the examiner.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

            Priority

5.	Priority claimed from foreign application no. CN201710707849.6, (PEOPLE'S REPUBLIC OF CHINA) filed on 17 August 2017.

          Drawings

6.	The drawings filed on 7 November 2018 are accepted by the examiner. 


				         Specification Objection

7.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.




                                                                   Claim Rejections - 35 USC § 101	

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 and 23 recite “A computer-readable storage medium” interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation 
  
Claim Rejections - 35 USC § 103
	
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-23 are rejected under 35 U.S.C §103(a) as being unpatentable over Yang et al. (US Publication No. 20170344749), hereinafter Yang and in view of Radha Uppala (US Patent No. 6279007), hereinafter Uppala.

In regard to claim 1:
obtaining a first data table comprising staff identification numbers and departments corresponding to the staff identification numbers, and obtaining a second data table comprising a correspondence relationship among the staff identification numbers, roles (Yang, ¶33-34).


Yang does not explicitly suggest, wherein the administration authority information comprises management departments; however in a relevant art Uppala discloses this information (Uppala, col 10, lines 55-67).
obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value, and storing the correspondence relationship among the staff identification number, the role, and the MD5 value in a third data table (Yang, ¶44-45, 84), wherein “Hash value” is same as MD5 value.
Yang does not explicitly suggest, screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened MD5 values based on the first data table, the second data table, and the third data table; however in a relevant art Uppala discloses this information (Uppala, col 9, lines 1-12, col 7, lines 1-12).
obtaining an MD5 value corresponding to the permission query request when a permission query request based on any user is received (Yang, ¶40-41, 84).
Yang does not explicitly suggest, searching for the management departments and the management staffs corresponding to the MD5 value of the permission query request from the management departments and the management staffs respectively corresponding to the screened various MD5 values to determine a search result as permission data of the user; however in a relevant art Uppala discloses this information (Uppala, col 1, lines 55-67 and col 11, lines 1-10).


In regard to claim 2:
Yang does not explicitly suggest, wherein the step of searching for the management departments and the management staffs respectively corresponding to the MD5 value of the permission query request from the management departments and the management staffs respectively corresponding to the screened various MD5 values to determine the search result as permission data of the user comprises: storing each of the MD5 values obtained by screening and the management departments respectively corresponding to each of the MD5 value into a fourth data table, and storing each of the screened MD5 values and the management staffs respectively corresponding to each of the MD5 values into a fifth data table; however in a relevant art Uppala discloses this information (Uppala, col 7, lines 1-12, col 8, lines 1-6, 20-35).
synchronizing the fourth data table and the fifth data table to a preset search engine; obtaining a parameter type and a query keyword carried by the permission query request; searching for, in the fourth data table of the search engine, a management department that comprises the query keyword and corresponds to the MD5 value of the permission query request, if the parameter type is a department parameter; searching for, in the fifth data table of the search engine, a management staff that comprises the query keyword and corresponds to the MD5 value of the permission query request, if the parameter type is a staff parameter (Yang, ¶84-86, 49-50).
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 1.


In regard to claim 3:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to each of the screened MD5 values based on the first data table, the second data table, and the third data table comprises: traversing a department structure tree that comprises an organizational structure relationship to obtain subordinate departments of each of the management departments, and storing a correspondence relationship among each of the management departments and the subordinate departments of each of the management departments into a sixth data table; obtaining, from the sixth data table, subordinate departments of each of the management departments based on the management departments respectively corresponding to the screened various MD5 values; and determining, in the first data table, the management staffs respectively corresponding to the screened various MD5 values according to the management departments and the subordinate departments respectively corresponding to the screened various MD5 values. however in a relevant art Uppala discloses this information (Uppala, col 7, lines 1-12, col 8, lines 1-6, 20-35).
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 1.
In regard to claim 4:
Yang does not explicitly suggest, wherein the step of obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value, and storing 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 1.
In regard to claim 5:
wherein the step of obtaining an MD5 value corresponding to a permission query request when the permission query request based on any user is received comprises: obtaining a staff identification number and a function module identifier carried by the permission query request when a permission query request based on any user is received, wherein the function module identifier is generated based on a function module used by the user when the permission query request is sent out; determining the role of the user according to the staff identification number and the function module identifier; and obtaining, from the third data table, an MD5 value corresponding to the staff 
In regard to claim 11:
An electronic device, comprising a memory and a processor, wherein the memory stores a computer readable instruction executable on the processor, and when implementing the computer readable instructions, the processor implements the following steps of: obtaining a first data table comprising staff identification numbers and departments corresponding to the staff identification numbers (Yang, ¶33-34, 112).
Yang does not explicitly suggest, and obtaining a second data table comprising a correspondence relationship among the staff identification numbers, roles, and administration authority information, wherein the administration authority information comprises management departments; however in a relevant art Uppala discloses this information (Uppala, col 10, lines 55-67, col 3, lines 26-40).
obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value (Yang, ¶44-45, 84), wherein “Hash value” is same as MD5 value.
and storing the correspondence relationship among the staff identification number, the role, and the MD5 value in a third data table (Yang, ¶58-59). 
Yang does not explicitly suggest, screening and obtaining various MD5 values that are different from each other, and obtaining management departments and 
obtaining an MD5 value corresponding to the permission query request when a permission query request based on any user is received; searching for the management departments (Yang, ¶40-41, 84).
Yang does not explicitly suggest, and the management staffs corresponding to the MD5 value of the permission query request from the management departments and the management staffs respectively corresponding to the screened various MD5 values to determine the search result as permission data of the user; however in a relevant art Uppala discloses this information (Uppala, col 9, lines 1-12, col 7, lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of role based data retrieval of Yang with the mechanism of admin/manage/management privilege disclosed in Uppala in order to maintain data and user, stated by Uppala at col 9, lines 1-12.

In regard to claim 12:
Yang does not explicitly suggest, wherein the step of searching for the management departments and the management staffs corresponding to the MD5 value of the permission query request from the management departments and the management staffs respectively corresponding to the screened various MD5 values to determine the search result as permission data of the user comprises: storing the screened 
obtaining a parameter type and a query keyword carried by the permission query request; searching for, in the fourth data table of the search engine, a management department that comprises the query keyword and corresponds to an MD5 value of the permission query request, if the parameter type is a department parameter; searching for, in the fifth data table of the search engine, a management staff that comprises the query keyword and corresponds to an MD5 value of the permission query request, if the parameter type is a staff parameter (Yang, ¶40-41, 84-86).
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 11.

In regard to claim 13:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened various MD5 values based on the first data table, the second data table, and the third data table comprises: traversing a department structure tree that comprises an organizational structure relationship, to obtain subordinate departments of each of the management departments, and storing a correspondence relationship among each of the management departments and the subordinate departments thereof into a sixth 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 11.

In regard to claim 14:
Yang does not explicitly suggest, wherein the step of obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value, and storing the correspondence relationship among the staff identification number, the role, and the MD5 value in a third data table comprises: obtaining, from the second data table, a plurality of data records with the same staff identification number and the same role, and obtaining the administration authority information in the plurality of data records, wherein the administration authority information comprises excluded management departments, excluded management staffs, the management department, and management department attributes for describing whether the management department comprises subordinate departments; processing the administration authority information in the plurality of data records by using a preset MD5 algorithm to calculate an MD5 value corresponding to the staff identification number and the role, and then storing the correspondence relationship among the staff identification number, the role and the MD5 value in the third data table (Uppala, col 1, lines 55-67 and col 11, lines 1-10).
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 11.

In regard to claim 15:
wherein the step of obtaining an MD5 value corresponding to a permission query request when the permission query request based on any user is received comprises: obtaining a staff identification number and a function module identifier carried by the permission query request when a permission query request based on any user is received, wherein the function module identifier is generated based on a function module used by the user when the permission query request is sent out; determining the role of the user according to the staff identification number and the function module identifier; obtaining, from the third data table, an MD5 value corresponding to the staff identification number of the user and the role, and outputting the MD5 value as an MD5 value corresponding to the permission query request (Yang, ¶44-45, 84), wherein “Hash value” is same as MD5 value.

In regard to claim 16:
obtaining a first data table comprising staff identification numbers and departments corresponding to the staff identification numbers, and obtaining a second data table comprising a correspondence relationship among the staff identification numbers, roles, and administration authority information, wherein the administration authority information comprises management departments (Yang, ¶33-34).
obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value, and storing the correspondence relationship among the staff 
Yang does not explicitly suggest, screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened various MD5 values based on the first data table, the second data table, and the third data table; obtaining an MD5 value corresponding to the permission query request when a permission query request based on any user is received; however in a relevant art Uppala discloses this information (Uppala, col 9, lines 1-12, col 7, lines 1-12).
Yang does not explicitly suggest, searching for the management departments and the management staffs corresponding to the MD5 value of the permission query request from the management departments and the management staffs respectively corresponding to the screened various MD5 values to determine the search result as permission data of the user; however in a relevant art Uppala discloses this information (Uppala, col 1, lines 55-67 and col 11, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of role based data retrieval of Yang with the mechanism of admin/manage/management privilege disclosed in Uppala in order to maintain data and user, stated by Uppala at col 9, lines 1-12.

In regard to claim 17:
Yang does not explicitly suggest, wherein the step of searching for the management departments and the management staffs corresponding to the MD5 value 
obtaining a parameter type and a query keyword carried by the permission query request; searching for, in the fourth data table of the search engine, a management department that comprises the query keyword and corresponds to an MD5 value of the permission query request, if the parameter type is a department parameter; searching for, in the fifth data table of the search engine, a management staff that comprises the query keyword and corresponds to an MD5 value of the permission query request, if the parameter type is a staff parameter (Yang, ¶84-86, 49-50).
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

In regard to claim 18:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened various MD5 values based on the first data table, the second data table, and the third data table comprises: traversing a department structure tree that comprises an 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

In regard to claim 19:
Yang does not explicitly suggest, wherein the step of obtaining, from the second data table, a plurality of data records having the same staff identification number and the same role, processing the administration authority information in the plurality of data records by using a preset algorithm to obtain an MD5 value, and storing the correspondence relationship among the staff identification number, the role, and the MD5 value in a third data table comprises: obtaining, from the second data table, a plurality of data records with the same staff identification number and the same role, and obtaining the administration authority information in the plurality of data records, wherein the administration authority information comprises excluded management departments, excluded management staffs, the management department, and management 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

In regard to claim 20:
wherein the step of obtaining an MD5 value corresponding to a permission query request when the permission query request based on any user is received comprises: obtaining a staff identification number and a function module identifier carried by the permission query request when a permission query request based on any user is received, wherein the function module identifier is generated based on a function module used by the user when the permission query request is sent out; determining the role of the user according to the staff identification number and the function module identifier, and obtaining, from the third data table, an MD5 value corresponding to the staff identification number of the user and the role, and outputting the MD5 value as an MD5 value corresponding to the permission query request (Yang, ¶44-45, 84), wherein “Hash value” is same as MD5 value.
In regard to claim 21:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

In regard to claim 22:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened various MD5 values based on the first data table, the second data table, and the third data table comprises: traversing a department structure tree that comprises an organizational structure relationship, to obtain subordinate departments of each of the management departments, and storing a correspondence relationship among each of the management departments and the subordinate departments thereof into a sixth 
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

In regard to claim 23:
Yang does not explicitly suggest, wherein the step of screening and obtaining various MD5 values that are different from each other, and obtaining management departments and management staffs respectively corresponding to the screened various MD5 values based on the first data table, the second data table, and the third data table comprises: traversing a department structure tree that comprises an organizational structure relationship, to obtain subordinate departments of each of the management departments, and storing a correspondence relationship among each of the management departments and the subordinate departments thereof into a sixth data table; obtaining, from the sixth data table, each subordinate department of each management department based on the management departments respectively corresponding to the screened various MD5 values; and determining, in the first data table, the management staffs respectively corresponding to the screened various MD5 values according to the management departments and the subordinate departments respectively corresponding to the screened various MD5 values however in a relevant art Uppala discloses this information (Uppala, col 7, lines 1-12, col 8, lines 1-6, 20-35).    
Same motivation for combining the respective features of Yang and Uppala applies herein, as discussed in the rejection of claim 16.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890